Citation Nr: 1309695	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-44 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for kidney failure, to include as secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran originally requested a Travel Board hearing in his November 2009 substantive appeal; however, in a September 2011 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

FINDING OF FACT

The Veteran's kidney failure is at least as likely as not aggravated by his service-connected diabetes mellitus, type 2.


CONCLUSION OF LAW

The criteria for service connection for kidney failure are met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the April 2007 rating action, VA was in receipt of new and material evidence within one year of the rating decision addressing the condition and must relate any communication subsequent back to this original claim.  38 C.F.R. § 3.156(b); see Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Specifically, VA treatment records dated November 2007 and December 2007 constitute new and material evidence because they include a VA physician's determination that the Veteran's chronic kidney disease (CKD) is likely secondary to his diabetes.  Thus, the April 2007 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the April 2007 rating action is the proper determination certified for appellate review.

Since the Board is granting service connection for kidney failure, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)), have been satisfied.  That matter is moot.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular-renal disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption is inapplicable in this case because the Veteran was not diagnosed with cardiovascular-renal disease to a degree of 10 percent within one year from the date of termination of service.

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, the Board finds that the evidence supports an award of service connection for kidney failure, as secondary to his service-connected diabetes mellitus, type 2.

First, the evidence reflects that the Veteran has a diagnosis of kidney failure during the pendency of the claim-in this case, in or after October 2006.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Specifically, VA and private clinicians diagnosed the Veteran with kidney/renal disease on multiple occasions during the pendency of the claim, including in November 2007, December 2007, August 2008, December 2008, July 2009, and February 2010.

Second, the most probative medical evidence as to the question of whether the Veteran's kidney failure was aggravated by his service-connected diabetes mellitus, type 2, is at least in equipoise.

The Board has rejected medical opinions to the effect that the Veteran's kidney failure was caused by his service-connected diabetes mellitus, type 2.  Specifically, in November 2007, a VA physician indicated that the Veteran's chronic kidney disease (CKD), stage 5, is likely secondary to diabetes, hypertension, and cystic kidney disease.  That report was cosigned by a VA nephrology staff physician, who also signed a November 2007 "End Stage Renal Disease Medical Evidence Report" in which he listed diabetes mellitus (DM) type 2 as the primary cause of the Veteran's renal failure.  A third, private physician, M.H. Ramadan, similarly wrote in July 2009 that the Veteran's end-stage renal disease is due to diabetes and hypertension.  However, the Board found that these opinions were not as probative as the opinion of the August 2008 VA examiner, who reasoned that the Veteran's chronic renal failure preceded his diabetes for years.  A review of the Veteran's claims file confirmed that a VA nurse practitioner diagnosed the Veteran to have chronic renal insufficiency (CRI) in March 2001, and a VA heart examiner noted that the Veteran's diabetes mellitus, type 2, was first diagnosed in 2004.

Although the chronology appeared to support the negative nexus opinion as to causation, the Board sought a VHA medical expert opinion in January 2013 in order to both resolve the conflicting medical opinions and to obtain an opinion as to whether it is at least as likely as not that the Veteran's kidney failure was aggravated by his service-connected diabetes mellitus, type 2.  In March 2013, a VHA physician confirmed, based on an analysis of the chronology of the Veteran's serum creatinine levels and other data, that it is unlikely that his kidney failure is secondary to his diabetes mellitus, type 2.

However, based on his review of the Veteran's medical record-including his intermittently high blood sugar levels in 2005-and the relationship between type 2 diabetes mellitus and the progression of kidney disease, the VHA physician opined that it is at least as likely as not that the Veteran's kidney failure was aggravated due to his service-connected diabetes mellitus, type 2.  Although the VHA physician's opinion was somewhat less detailed than might be hoped, the Board finds that his conclusion was sufficiently unambiguous, and, when combined with his thorough recitation of the evidence in the claims file, sufficient to support a grant of service connection.  38 C.F.R. §§ 3.102, 3.310.

Moreover, the VHA physician's opinion is competent because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the VHA physician's etiological opinion is credible based on its internal consistency and his duty to provide truthful opinions.  The Board further finds that the March 2013 VHA physician's opinion is most probative because he considered the Veteran's medical records and discussed his medical history, provided an unequivocal and conclusive opinion, and offered clear reasoning demonstrating that the Veteran's kidney failure was aggravated by his service-connected diabetes mellitus, type 2.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Under the circumstances, and taking into consideration the totality of the evidence, the Board is persuaded that the criteria for a grant of service connection for kidney failure have been satisfied.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 3.102 (2012).  Therefore, the claim is granted.


ORDER

Service connection for kidney failure as aggravated by Type II Diabetes Mellitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


